Citation Nr: 1128972	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  05-41 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bronchitis, to include as secondary to medication taken for a service-connected disability.

2.  Entitlement to service connection for a gastrointestinal disorder, to include ulcerative colitis, status post total colectomy and ileostomy, to include as secondary to medication taken for a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.  He also had a period of active duty for training (ACDUTRA) from March 1985 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating determination of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2008, the Veteran appeared at a hearing at the RO before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  The Veteran's claims were remanded by the Board for further development in December 2008.  The requested development has been substantially completed.


FINDINGS OF FACT

1.  Bronchitis did not have its onset in and is not otherwise attributable to service; bronchitis was not caused or aggravated by a service-connected disability.

2.  A gastrointestinal disorder, to include ulcerative colitis, did not have its onset in and is not otherwise attributable to service; a gastrointestinal disorder was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Bronchitis was not incurred in or aggravated by active service or a service-connected disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).

2.  A gastrointestinal disorder, to include ulcerative colitis, was not incurred in or aggravated by active service or a service-connected disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  The Board notes that 38 C.F.R. § 3.159 was recently revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Id. at 486.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A letter dated in August 2004, prior to the initial adjudication of his claim, informed the Veteran of the information necessary to substantiate his claims for secondary service connection.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  An additional letter, dated March 2006, contained information regarding the assignment of appropriate disability ratings and effective dates.  See Dingess/Hartman.

Further, the claimant's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Subsequent to the December 2008 Board remand, the RO sent consent forms to the Veteran so that he could provide VA with the names, addresses, and approximate dates of treatment for all of his medical care providers.   To date, no additional consent form has been received.  "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the absence of the Veteran's cooperation in obtaining private medical records, which VA cannot obtain without his permission, VA has no further obligations regarding these records.  Thus, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded a VA examination to ascertain the current nature and etiology of each claimed disorder in April 2019, pursuant to the December 2008 Board remand.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is adequate, as the examiner obtained a history from the Veteran  and provided findings relevant to the issues at hand following an examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2010).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran filed a claim for service connection in August 2004 requesting service connection for bronchitis and a gastrointestinal disorder, each as secondary to medication for his posttraumatic stress disorder (PTSD).

In order to establish direct service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability, and that the claimant is required to meet the evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

The Court held that in order to prevail on the issue of service connection on the merits there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

At the outset, the Board notes that the Veteran has been provided diagnoses of bronchitis and ulcerative colitis.  See VA examination report, April 2009.  Thus, element (1) of Hickson has been satisfied for each claim, in that the Veteran has demonstrated that he has current diagnoses for the claimed disorders.  

Service medical records are negative for complaints, diagnosis, or treatment for bronchitis or a gastrointestinal disorder.  Post service, a June 1994 chest X-ray was negative.  The lungs were expanded and essentially clear.  Records show the Veteran underwent a total colectomy and ileostomy in May 2002.  An August 2003 report noted that he continued to have a productive cough, but that a chest X-ray one year earlier was normal.  VA treatment records show pulmonary function studies in September 2003 revealed a mild airway obstruction.  Subsequent records included diagnoses of extrinsic asthma and allergic rhinitis.  VA reports dated in June 2004 and August 2004 provided diagnoses of ulcerative colitis and extrinsic asthma.

At his June 2008 hearing the Veteran testified that medication prescribed for his service-connected PTSD caused him to develop bronchitis and that he had been told by a private physician that his gastrointestinal problems were a result of this medication.  He stated that he took [Bupropion] for 10 years, and that, "all of a sudden, I had bloody diarrhea, nausea, vomiting."  It was also noted that his breathing problems stopped following his discontinuance of the medication.  He testified that this and another medication, Wellbutrin, were no longer advertised or used due to the side effects which caused his claimed disorders, but that his private physician was unwilling to write an opinion.  See Transcript, pp. 3,5-6.

Following a December 2008 Board remand, the Veteran was afforded a VA compensation and pension examination in April 2009.  At that time, the examiner noted that the Veteran was service connected for PTSD, and that he had taken a variety of psychiatric medications over the years, to include Bupropion.  The Veteran reported that symptoms of ulcerative colitis began in approximately 2000, later necessitating surgery in May 2002.  According to the Veteran, once he stopped taking Wellbutrin, his abdominal symptoms improved.  He also stated that bronchitis, treated during his hospital stay, was caused by Wellbutrin.  The examiner pointed out that the Veteran smoked for two years, as much as two packs per day, and last smoked in 1970.  It was further noted that the Veteran worked hanging sheet rock, worked at a sausage plant, and worked as a welder for three years.  He had an occasional cough with sputum production, as well as, dyspnea on exertion.  He no longer reported colitis attacks.  

On examination, there was no respiratory distress, no prolonged expiratory phase, and no use of accessory muscles of respiration.  Lungs were clear to auscultation and percussion with no wheezing, ronchi, or rales.  The diagnoses included bronchitis (though he failed to report for scheduled pulmonary function tests) and ulcerative colitis status post total colectomy, ileostomy.  The examiner stated that she reviewed the pertinent medical literature in terms of side effects of Wellbutrin as causes of ulcerative colitis.  It was noted that ulcerative colitis was an inflammatory bowel disease which resulted from the derangement of the immune system with no known causes.  Further, Wellbutrin was not described as a cause of either an inflammatory bowel disease or ulcerative colitis and was not shown to worsen such symptoms.  Similarly, the examiner did not find evidence to demonstrate that Wellbutrin caused, or contributed to, bronchitis.  She opined that, based on the available medical literature, the Veteran's ulcerative colitis and bronchitis were neither caused by, nor worsened by, Wellbutrin or Bupropion treatment for his service-connected PTSD.  See examination report, April 2009.

Based upon the evidence of record, the Board finds that the Veteran's bronchitis and gastrointestinal disorder, to include ulcerative colitis, did not have their onset in and that they are not otherwise attributable to service.  The Board further finds that bronchitis and gastrointestinal disorder were not caused or aggravated by a service-connected disability.  The evidence does not establish an etiological nexus, for either disorder, to military service.  Specifically, there is no competent evidence indicating that either claimed disorder had its onset in service nor that such evidence establishes an etiological relationship between either disorder and active service.  In this case, the Veteran does not contend otherwise.  Instead, he claims that these disorders were caused by medication for a service-connected disability (PTSD).  

As to assertions of the Veteran that his claimed disorders were causally related to his service-connected PTSD, the Federal Circuit held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency (a legal concept determining whether testimony may be heard and considered) and credibility (a factual determination going to the probative value of the evidence to be made after the evidence has been admitted)); see also Barr, 21 Vet. App. 303.

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Here, the Board finds that the Veteran is not competent to determine the cause of the either claimed disorder.  While he is competent to report his own symptoms, he is not shown to be competent to link either disorder to active service nor to state that bronchitis or colitis was caused or aggravated by PTSD medication.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Although the statements of the Veteran offered in support of his claims have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between either claimed disorder and medication use.

The Board finds, however, that the April 2009 VA examiner's opinion that the Veteran's ulcerative colitis and bronchitis were neither caused by, nor worsened by, Wellbutrin or Bupropion treatment for his service-connected PTSD is persuasive.  The opinion is shown to have been provided based upon a thorough examination of the Veteran and an adequate consideration of his claims.  There is no probative evidence of record to establish that either claimed disorder was manifest during the Veteran's period of active duty nor is etiologically related to a service-connected disorder, to include medication provided for his PTSD.  Therefore, the claims for entitlement to service connection must be denied.  The preponderance of the evidence is against the claims for service connection.


ORDER

Entitlement to service connection for bronchitis, to include as secondary to medication taken for a service-connected disability, is denied.

Entitlement to service connection for a gastrointestinal disorder, to include ulcerative colitis, status post total colectomy and ileostomy, to include as secondary to medication taken for a service-connected disability, is denied.



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


